Exhibit 10.b

 

EXECUTION COPY

 

CROWN HOLDINGS, INC.

 

ISSUANCE BY

 

CROWN AMERICAS, LLC

and

CROWN AMERICAS CAPITAL CORP.

 

OF

 

$500,000,000 7 5/8% Senior Notes due 2013

$600,000,000 7 3/4% Senior Notes due 2015

 

Purchase Agreement

 

New York, New York

November 8, 2005

 

Citigroup Global Markets Inc.

Lehman Brothers Inc.

Deutsche Bank Securities Inc.

Banc of America Securities LLC

As Representatives of the several Initial

Purchasers named in Schedule I hereto

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

Ladies and Gentlemen:

 

Crown Holdings, Inc., a Pennsylvania corporation (“Holdings”), and the indirect
parent company of Crown Americas, LLC, a Pennsylvania limited liability company
(the “Company”) and Crown Americas Capital Corp. a Delaware Corporation (“Crown
Americas Capital”), proposes that the Company and Crown Americas Capital issue
and sell to the several purchasers named in Schedule I hereto (the “Initial
Purchasers”), for whom Citigroup Global Markets Inc. (“Citigroup”), Lehman
Brothers Inc., Deutsche Bank Securities Inc. and Banc of America Securities LLC
(the “Representatives”) are acting as representatives, $500,000,000 aggregate
principal amount of their 7 5/8% Senior Notes due 2013 (the “2013 Notes”) and
$600,000,000 aggregate principal amount of its 7 3/4% Senior Notes due 2015 (the
“2015 Notes” and, together with the 2013 Notes, the “Notes”). The 2013 Notes
will be issued pursuant to an indenture to be dated as of November 18, 2005 (the
“2013 Notes Indenture”) among the Company, Crown Americas Capital, Holdings, as
guarantor, the other guarantors named in Schedule II hereto (together with
Holdings, the “Guarantors” and, together with the Company and Crown Americas
Capital, the “Issuers”) and Citibank, N.A., as trustee (the “2013 Notes
Trustee”). The 2015 Notes will be issued pursuant to an indenture to be dated as
of



--------------------------------------------------------------------------------

November 18, 2005 (the “2015 Notes Indenture” and, together with the 2013 Notes
Indenture, the “Indentures”) among the Issuers and Citibank, N.A., as trustee
(the “2015 Notes Trustee” and, together with the 2013 Notes Trustee, the
“Trustees”). The 2013 Notes will have the benefit of the guarantees (the “2013
Note Guarantees” and, together with the 2013 Notes, the “2013 Securities”)
provided for in the 2013 Notes Indenture. The 2015 Notes will have the benefit
of the guarantees (the “2015 Note Guarantees” and, together with the 2015 Notes,
the “2015 Securities” and, together with the 2013 Securities, the “Securities”)
provided for in the 2015 Notes Indenture. The use of the neuter in this
Agreement shall include the feminine and masculine wherever appropriate. Certain
terms used herein are defined in Section 18 hereof.

 

Holders of the 2013 Securities will also have the benefit of a registration
rights agreement to be dated as of November 18, 2005 (the “2013 Notes
Registration Rights Agreement”) among the Issuers and the Initial Purchasers.
Holders of the 2015 Securities will also have the benefit of a registration
rights agreement to be dated as of November 18, 2005 (the “2015 Notes
Registration Rights Agreement” and, together with the 2013 Notes Registration
Rights Agreement, the “Registration Rights Agreements”) among the Issuers and
the Initial Purchasers. Pursuant to the Registration Rights Agreements, the
Issuers will agree to register the Securities under the Act subject to the terms
and conditions therein specified.

 

The Securities are being issued in connection with the refinancing plan of
Holdings, as described in the Final Memorandum (the “Refinancing Plan”). In
connection with the Refinancing Plan, (x) Holdings, the Company, Crown European
Holdings SA (“CEH”) and the guarantors party thereto will enter into a new
credit agreement to be dated as of the Closing Date (the “New Credit Facility”)
which will provide for (a) a $500 million term loan B maturing in 2012 of which
$250 million will be borrowed by the Company and the foreign currency equivalent
of $250 million will be borrowed by CEH and (b) a $800 million revolving credit
facility maturing in 2011 of which $410 million will be available to the Company
and the foreign currency equivalent of $390 million will be available to CEH and
certain of its subsidiaries, in each case, as more fully described in the Final
Memorandum under the heading “Description of Certain Indebtedness—New Credit
Facilities” and (y) Holdings will consummate tender offers (the “Tender Offers”)
for its outstanding (a) 9 1/2% Second Priority Senior Secured Notes due 2011
(the “Dollar Second Priority Notes), (b) 10 1/4% Second Priority Senior Secured
Notes due 2011 (the “Euro Second Priority Notes” and, together, with the Dollar
Second Priority Notes, the “Second Priority Notes”) and (c) 10 7/8% Third
Priority Senior Secured Notes due 2013 (the “Third Priority Notes” and, together
with the Second Priority Notes, the “CEH Notes”), in each case issued by CEH,
and in connection therewith Holdings, CEH and their respective subsidiaries that
have issued guarantees of the CEH Notes will enter into supplemental indentures
(the “Supplemental Indentures”) with the trustees for the CEH Notes pursuant to
which substantially all of the restrictive covenants applicable to the CEH Notes
will cease to apply to the CEH Notes and the collateral securing the CEH Notes
will be released. This Agreement, the Securities, the Indentures, the
Registration Rights Agreements, the New Credit Facility, the Supplemental
Indentures and other documents relating to the Tender Offers and the agreements
and instruments to which Holdings or any of its subsidiaries is a signatory
relating to the issuance of the Securities contemplated hereby, collectively are
referred to herein as the “Transaction Documents”.

 

-2-



--------------------------------------------------------------------------------

The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Act in reliance upon exemptions from
the registration requirements of the Act.

 

In connection with the sale of the Securities, the Issuers have prepared a
preliminary offering memorandum dated November 7, 2005 (as amended or
supplemented at the Execution Time, including any and all exhibits thereto and
any information incorporated by reference therein, the “Preliminary Memorandum”)
and a final offering memorandum dated November 8, 2005 (as amended or
supplemented at the Execution Time, including any and all exhibits thereto and
any information incorporated by reference therein, the “Final Memorandum”). Each
of the Preliminary Memorandum and the Final Memorandum sets forth certain
information concerning the Issuers and the Securities. The Issuers hereby
confirm that they have authorized the use of the Preliminary Memorandum and the
Final Memorandum, and any amendment or supplement thereto, in connection with
the offer and sale of the Securities by the Initial Purchasers. Unless stated to
the contrary, any references herein to the terms “amend”, “amendment” or
“supplement” with respect to the Final Memorandum shall be deemed to refer to
and include any information filed under the Exchange Act which is incorporated
by reference therein.

 

1. Representations and Warranties. The Issuers, jointly and severally, represent
and warrant to each Initial Purchaser as set forth below in this Section 1.

 

(a) The Preliminary Memorandum, at the date thereof, did not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. At the Execution Time and on the Closing Date (as
defined below), the Final Memorandum did not, and will not (and any amendment or
supplement thereto, at the date thereof and at the Closing Date, will not),
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, however, that the Issuers
make no representation or warranty as to the information contained in or omitted
from the Preliminary Memorandum or the Final Memorandum, or any amendment or
supplement thereto, in reliance upon and in conformity with information
furnished in writing to the Issuers by or on behalf of the Initial Purchasers
specifically for inclusion therein.

 

(b) None of the Issuers or their respective Affiliates, or any person acting on
behalf of any of them (other than the Initial Purchasers as to which the Issuers
make no representation or warranty), has, directly or indirectly, made offers or
sales of any security, or solicited offers to buy any security, under
circumstances that would require the registration of the Securities under the
Act. Assuming the accuracy of the representations and warranties of the Initial
Purchasers in Section 4 of this Agreement, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers or
the initial resale of the Securities by the Initial Purchasers, in each case, in
the manner contemplated by this Agreement, to register any of the Securities
under the Act or to qualify either Indenture under the Trust Indenture Act.

 

-3-



--------------------------------------------------------------------------------

(c) None of the Issuers or their respective Affiliates, or any person acting on
behalf of any of them (other than the Initial Purchasers as to which the Issuers
make no representation or warranty), has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of the Securities in the United States.

 

(d) The Securities satisfy the eligibility requirements of Rule 144A(d)(3) under
the Act.

 

(e) None of the Issuers or their respective Affiliates, or any person acting on
behalf of any of them (other than the Initial Purchasers as to which the Issuers
make no representation or warranty), has engaged in any “directed selling
efforts” with respect to the Securities, and each of the Issuers and their
respective Affiliates has complied with the “offering restrictions” requirement
of Regulation S. Terms used in this paragraph have the meanings given to them by
Regulation S.

 

(f) No securities of any of the Issuers are of the same class (within the
meaning of Rule 144A under the Act) as any of the Securities and listed on a
national securities exchange registered under Section 6 of the Exchange Act or
quoted in a U.S. automated inter-dealer quotation system.

 

(g) None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Securities), will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U or X of the Board of Governors of the Federal Reserve System.

 

(h) The Issuers have been advised by the NASD’s PORTAL Market that the Notes
have been designated PORTAL-eligible securities in accordance with the rules and
regulations of the NASD.

 

(i) None of the Issuers or their respective subsidiaries is, and after giving
effect to the offering and sale of the Securities and the application of the
proceeds thereof as described in the Final Memorandum none of them will be,
required to register as an “investment company” or a company “controlled by” an
“investment company” within the meaning of the Investment Company Act.

 

(j) Holdings is subject to the reporting requirements of, and has timely filed
all material required to be filed by it pursuant to, Section 13 or Section 15(d)
of the Exchange Act.

 

(k) None of the Issuers or their respective Affiliates has paid or agreed to pay
to any person any compensation for soliciting another to purchase any securities
of any of them (except as contemplated by this Agreement).

 

(l) None of the Issuers or their respective Affiliates has taken, directly or
indirectly, any action designed to cause or which has constituted or which might
reasonably be expected to cause or result, under the Exchange Act or otherwise,
in the

 

-4-



--------------------------------------------------------------------------------

stabilization or manipulation of the price of any security of any of them to
facilitate the sale or resale of the Securities.

 

(m) The information to be provided by the Issuers pursuant to Section 5(h)
hereof will not, at the date thereof, contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(n) The statements set forth or referenced under the headings “Crown’s
Business—Legal Proceedings”, “Description of Certain Indebtedness”, “Description
of the Notes”, “Registered Exchange Offer; Registration Rights” and “Certain Tax
Considerations” in the Final Memorandum fairly summarize the matters therein
described.

 

(o) The statistical and market-related data included in the Final Memorandum are
based on or derived from sources which the Issuers believe to be reliable and
accurate in all material respects.

 

(p) There are no contracts, agreements or other documents or pending legal or
governmental proceedings to which any of the Issuers or their respective
subsidiaries is a party or any property of any of the Issuers or their
respective subsidiaries is subject that would be required to be described in a
prospectus under the Act that have not been described in the Final Memorandum
(exclusive of any amendment or supplement thereto). The contracts, agreements
and other documents so described in the Final Memorandum are in full force and
effect on the date of this Agreement. None of the Issuers or their respective
subsidiaries or, to the knowledge of any Issuer, any other party is in breach of
or default under any such contracts, agreements or other documents, other than a
breach or default that would not reasonably be expected to have a material
adverse effect on (i) the issue and sale of the Securities or the consummation
of the other transactions contemplated by the Transaction Documents, the Tender
Offers or the Refinancing Plan or (ii) the condition (financial or otherwise),
prospects, earnings, business or properties of Holdings and its subsidiaries,
taken as a whole, whether or not arising from transactions in the ordinary
course of business (“Material Adverse Effect”).

 

(q) Holdings and each of its subsidiaries has been duly organized and is validly
existing as a corporation or other legal entity in good standing under the laws
of the jurisdiction in which it is organized, with full corporate or other
statutory power and authority to own or lease, as the case may be, and operate
its properties and conduct its business as described in the Final Memorandum.
Holdings and each of its subsidiaries is duly qualified to do business as a
foreign corporation or other legal entity and is in good standing under the laws
of each jurisdiction which requires such qualification, except where the failure
to do so qualify or be in good standing would not reasonably be expected to
result in a Material Adverse Effect.

 

(r) All the outstanding shares of capital stock of each subsidiary of Holdings
have been duly and validly authorized and issued and are fully paid and except
as set forth in the Final Memorandum, all outstanding shares of capital stock of
such

 

-5-



--------------------------------------------------------------------------------

subsidiaries are owned by Holdings, either directly or through wholly owned
subsidiaries, free and clear of any perfected security interest or any other
security interests, claims, liens or encumbrances, except for any such perfected
security interests, or other security interests, claims, liens or encumbrances
described in the Final Memorandum or that would not reasonably be expected to
result in a Material Adverse Effect or an Event of Default (as defined in each
Indenture).

 

(s) Holdings’ capitalization is as set forth in the “Actual” column of the table
set forth under the heading “Capitalization” in the Final Memorandum. On the
Closing Date, Holdings’ capitalization will be consistent in all material
respects with the “As Adjusted” column of the table set forth under the heading
“Capitalization” in the Final Memorandum.

 

(t) This Agreement shall have been duly authorized, executed and delivered by
each such Issuer and, assuming the due authorization, execution and delivery
thereof by the Initial Purchasers, will constitute the legal, valid and binding
obligation of each such Issuer, enforceable against such Issuer in accordance
with its terms (except that the enforcement thereof may be subject to applicable
bankruptcy, reorganization, insolvency, fraudulent conveyance, moratorium or
other laws of general applicability affecting creditors’ rights generally from
time to time in effect and to general principles of equity and the discretion of
the court before which any proceeding therefor may be brought regardless of
whether such enforcement is considered in a proceeding at law or in equity) and
except that any rights to indemnity and contribution further may be limited or
prohibited by Federal or state securities laws and public policy considerations.

 

(u) The 2013 Notes Indenture has been duly authorized by each of the Issuers
and, assuming the due authorization, execution and delivery thereof by the 2013
Notes Trustee, when executed and delivered by each of the Issuers, will
constitute the legal, valid and binding instrument of each of the Issuers,
enforceable against each of the Issuers in accordance with its terms (except
that the enforcement thereof may be subject to applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or other laws of
general applicability affecting creditors’ rights generally from time to time in
effect and to general principles of equity and the discretion of the court
before which any proceeding therefor may be brought regardless of whether such
enforcement is considered in a proceeding at law or in equity). The 2013 Notes
Indenture meets the requirements for qualification under the Trust Indenture
Act.

 

(v) The 2013 Notes have been duly authorized by the Company and Crown Americas
Capital and, when executed and authenticated in accordance with the provisions
of the 2013 Notes Indenture and delivered to and paid for by the Initial
Purchasers in accordance with the terms hereof, will have been duly executed and
delivered by the Company and Crown Americas Capital and will constitute the
legal, valid and binding joint and several obligations of the Company and Crown
Americas Capital, entitled to the benefits of the 2013 Notes Indenture and
enforceable against the Company and Crown Americas Capital in accordance with
their terms (except that the enforcement thereof may be subject to applicable
bankruptcy, reorganization, insolvency, fraudulent conveyance, moratorium or
other laws of general applicability affecting

 

-6-



--------------------------------------------------------------------------------

creditors’ rights generally from time to time in effect and to general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought regardless of whether such enforcement is considered in
a proceeding at law or in equity).

 

(w) The 2013 Note Guarantees have been duly authorized by the Guarantors and,
when the 2013 Notes have been executed in accordance with the provisions of the
2015 Notes Indenture, will have been duly executed and delivered by the
Guarantors and will constitute legal, valid and binding obligations of the
Guarantors, entitled to the benefits of the 2013 Notes Indenture and enforceable
against the Guarantors in accordance with their terms (except that the
enforcement thereof may be subject to applicable bankruptcy, reorganization,
insolvency, fraudulent conveyance, moratorium or other laws of general
applicability affecting creditors’ rights generally from time to time in effect
and to general principles of equity and the discretion of the court before which
any proceeding therefor may be brought regardless of whether such enforcement is
considered in a proceeding at law or in equity).

 

(x) The 2015 Notes Indenture has been duly authorized by each of the Issuers
and, assuming the due authorization, execution and delivery thereof by the 2015
Notes Trustee, when executed and delivered by each of the Issuers, will
constitute the legal, valid and binding instrument of each of the Issuers,
enforceable against each of the Issuers in accordance with its terms (except
that the enforcement thereof may be subject to applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or other laws of
general applicability affecting creditors’ rights generally from time to time in
effect and to general principles of equity and the discretion of the court
before which any proceeding therefor may be brought regardless of whether such
enforcement is considered in a proceeding at law or in equity). The 2015 Notes
Indenture meets the requirements for qualification under the Trust Indenture
Act.

 

(y) The 2015 Notes have been duly authorized by the Company and Crown Americas
Capital, and, when executed and authenticated in accordance with the provisions
of the 2015 Notes Indenture and delivered to and paid for by the Initial
Purchasers in accordance with the terms hereof, will have been duly executed and
delivered by the Company and Crown Americas Capital and will constitute the
legal, valid and binding joint and several obligations of the Company and Crown
Americas Capital, entitled to the benefits of the 2015 Notes Indenture and
enforceable against the Company and Crown Americas Capital in accordance with
their terms (except that the enforcement thereof may be subject to applicable
bankruptcy, reorganization, insolvency, fraudulent conveyance, moratorium or
other laws of general applicability affecting creditors’ rights generally from
time to time in effect and to general principles of equity and the discretion of
the court before which any proceeding therefor may be brought regardless of
whether such enforcement is considered in a proceeding at law or in equity).

 

(z) The 2015 Note Guarantees have been duly authorized by the Guarantors and,
when the 2015 Notes have been executed in accordance with the provisions of the
2015 Notes Indenture, will have been duly executed and delivered by the
Guarantors and will constitute legal, valid and binding obligations of the
Guarantors, entitled to the benefits of the 2015 Notes Indenture and enforceable
against the Guarantors in

 

-7-



--------------------------------------------------------------------------------

accordance with their terms (except that the enforcement thereof may be subject
to applicable bankruptcy, reorganization, insolvency, fraudulent conveyance,
moratorium or other laws of general applicability affecting creditors’ rights
generally from time to time in effect and to general principles of equity and
the discretion of the court before which any proceeding therefor may be brought
regardless of whether such enforcement is considered in a proceeding at law or
in equity).

 

(aa) The 2013 Notes Registration Rights Agreement has been duly authorized by
each of the Issuers and, assuming the due authorization, execution and delivery
thereof by the Representatives when executed and delivered by each of the
Issuers, will constitute the legal, valid and binding obligation of each of the
Issuers, enforceable against each of the Issuers in accordance with its terms
(except that the enforcement thereof may be subject to applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or other laws of
general applicability affecting creditors’ rights generally from time to time in
effect and to general principles of equity and the discretion of the court
before which any proceeding therefor may be brought regardless of whether such
enforcement is considered in a proceeding at law or in equity and except that
any rights to indemnity and contribution further may be limited or prohibited by
Federal or state securities laws and public policy considerations).

 

(bb) The 2015 Notes Registration Rights Agreement has been duly authorized by
each of the Issuers and, assuming the due authorization, execution and delivery
thereof by the Representatives when executed and delivered by each of the
Issuers, will constitute the legal, valid and binding obligation of each of the
Issuers, enforceable against each of the Issuers in accordance with its terms
(except that the enforcement thereof may be subject to applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or other laws of
general applicability affecting creditors’ rights generally from time to time in
effect and to general principles of equity and the discretion of the court
before which any proceeding therefor may be brought regardless of whether such
enforcement is considered in a proceeding at law or in equity and except that
any rights to indemnity and contribution further may be limited or prohibited by
Federal or state securities laws and public policy considerations).

 

(cc) No holder of securities of any of the Issuers will be entitled to have such
securities registered under the registration statements required to be filed by
the Issuers pursuant to the Registration Rights Agreements other than as
expressly permitted thereby.

 

(dd) Each other Transaction Document has been duly authorized by each Issuer a
party thereto and, assuming the due authorization, execution and delivery
thereof by the other parties thereto, when executed and delivered by each such
Issuer will constitute the legal, valid and binding obligation of each such
Issuer, enforceable against each such Issuer in accordance with its terms
(except that the enforcement thereof may be subject to applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or other laws of
general applicability affecting creditors’ rights generally from time to time in
effect and to general principles of equity and the discretion of the court
before which any proceeding therefor may be brought regardless of whether such
enforcement is considered in a proceeding at law or in equity and except that
any rights to indemnity and

 

-8-



--------------------------------------------------------------------------------

contribution further may be limited or prohibited by Federal or state securities
laws and public policy considerations).

 

(ee) The documents (or portions thereof) incorporated by reference in the Final
Memorandum, when they became effective or were filed with the Commission, as the
case may be, complied as to form in all material respects with the requirements
of the Act or the Exchange Act, as applicable, and none of such documents
contained an untrue statement of a material fact or omitted to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(ff) No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the transactions
contemplated by any of the Transaction Documents or otherwise in connection with
the Tender Offers or the Refinancing Plan, except (i) in the case of compliance
with the terms of the Registration Rights Agreements such as will be obtained
under the Act and the Trust Indenture Act, (ii) such as may be required under
the blue sky laws of any state in connection with the purchase and distribution
of the Securities by the Initial Purchasers in the manner contemplated herein
and in the Final Memorandum and the Registration Rights Agreements, and except
where the failure to obtain the same would not reasonably be expected to have a
Material Adverse Effect.

 

(gg) None of the execution and delivery by any of the Issuers party thereto of
any of the Transaction Documents, the issue and sale of the Securities, the
consummation of the other transactions contemplated by the Transaction
Documents, the Tender Offers or of the Refinancing Plan will conflict with,
result in a breach or violation or imposition of any lien, charge or encumbrance
upon any property or assets of any of the Issuers or their respective
subsidiaries pursuant to (i) the organizational documents of Holdings or any of
its subsidiaries; (ii) the terms of any indenture, contract, lease, mortgage,
deed of trust, note agreement, loan agreement or other agreement, obligation,
condition, covenant or instrument to which Holdings or any of its subsidiaries
is a party or bound or to which any property or assets of Holdings or any of its
subsidiaries is subject; or (iii) any statute, law, rule, regulation, judgment,
order or decree applicable to Holdings or any of its subsidiaries or any
property or assets of Holdings or any of its subsidiaries of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over Holdings or any of its subsidiaries or
property or assets of any of its subsidiaries, except, in the case of
clauses (ii) and (iii) above, as would not reasonably be expected to have a
Material Adverse Effect or to materially adversely affect the rights of the
holders of the Securities or of the Initial Purchasers under the Transaction
Documents.

 

(hh) The consolidated historical financial statements and schedules of Holdings
and its consolidated subsidiaries included in the Final Memorandum present
fairly in all material respects the financial condition, results of operations
and cash flows of Holdings and its consolidated subsidiaries as of the dates and
for the periods indicated, comply as to form in all material respects with the
applicable requirements of the Act and have been prepared in conformity with
generally accepted accounting principles applied on a

 

-9-



--------------------------------------------------------------------------------

consistent basis throughout the periods involved (except as otherwise noted
therein). The selected historical financial data set forth under the caption
“Selected Historical Financial Data” in the Final Memorandum comply as to form
in all material respects with the applicable requirements of the Act (except
that historical data for the fiscal years ended December 31, 2000 and 2001 is
omitted) and have been prepared in conformity with generally accepted accounting
principles applied on a consistent basis throughout the periods involved (except
as otherwise noted therein). The summary historical financial data set forth
under the caption “Summary—Summary Historical and Pro Forma Consolidated
Condensed Financial Data” in the Final Memorandum fairly present, on the basis
stated in the Final Memorandum, the information included therein. The pro forma
financial data included in the Final Memorandum include assumptions that provide
a reasonable basis for presenting the significant effects directly attributable
to the transactions and events described therein, the related pro forma
adjustments give appropriate effect to those assumptions, and the pro forma
adjustments reflect the proper application of those adjustments to the
historical amounts in the pro forma financial data included in the Final
Memorandum. The pro forma financial statements included in the Final Memorandum
comply as to form in all material respects with the applicable requirements of
Regulation S-X under the Act (except for the unaudited pro forma consolidated
condensed statement of operations for the nine months ended September 30, 2004,
which does not comply as to form in all material respects with the applicable
requirements of Regulation S-X under the Act because it is for a period other
than a period required by Regulation S-X) and the pro forma adjustments have
been properly applied to the historical amounts in the compilation of such data.

 

(ii) Other than as set forth in the Final Memorandum, no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving Holdings or any of its subsidiaries or any property or
assets of Holdings or any of its subsidiaries is pending or, to the knowledge of
Holdings, threatened that would reasonably be expected to have a Material
Adverse Effect.

 

(jj) Holdings and each of its subsidiaries owns or leases all such properties as
are necessary to the conduct of its operations as presently conducted. Holdings
and each of its subsidiaries has good and marketable title to, or valid
leasehold interests in, or easements or other limited property interests in, or
is licensed to use, all its material properties and assets, except for minor
defects that do not interfere with its ability to conduct its business as
currently conducted or utilize such properties and assets for their intended
purposes, and except where failure to have such title, leasehold interests,
easements or other limited property interests or licenses to use, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
All material properties and assets of Holdings and its subsidiaries are free and
clear of all liens, charges, encumbrances or restrictions, except for Permitted
Liens and as described in the Final Memorandum. Each of the Issuers and their
respective subsidiaries has good and marketable title to all personal property
it purports to own, except as described in the Final Memorandum.

 

(kk) Neither Holdings nor any of its subsidiaries is in violation or default of
(i) any provision of its organizational documents; (ii) the terms of any
indenture, contract,

 

-10-



--------------------------------------------------------------------------------

lease, mortgage, deed of trust, note agreement, loan agreement or other
agreement, obligation, condition, covenant or instrument to which it is a party
or bound or to which its property or assets is subject; or (iii) any statute,
law, rule, regulation, judgment, order or decree applicable to it or any of its
subsidiaries of any court, regulatory body, administrative agency, governmental
body, arbitrator or other authority having jurisdiction over it or any such
subsidiaries or any of their respective property or assets, except, in the case
of clauses (ii) and (iii) above, for any such violation or default which would
not reasonably be expected to have a Material Adverse Effect.

 

(ll) PricewaterhouseCoopers LLP, who have certified certain financial statements
of Holdings and its consolidated subsidiaries and delivered their report with
respect to the audited consolidated financial statements and schedules included
in the Final Memorandum, are independent public accountants with respect to
Holdings within the meaning of the Act and the Exchange Act and the related
published rules and regulations thereunder.

 

(mm) Holdings and each of its subsidiaries has filed all foreign, federal, state
and local tax returns that are required to be filed or has requested extensions
thereof (except in any case in which the failure so to file would not reasonably
be expected to have a Material Adverse Effect). Holdings and each of its
subsidiaries has paid all taxes required to be paid by it as shown in such
return and any other assessment, fine or penalty levied against it, to the
extent that any of the foregoing is due and payable, except for any such
assessment, fine or penalty that is being contested in good faith or as would
not reasonably be expected to have a Material Adverse Effect.

 

(nn) No labor problem or dispute with the employees of Holdings or any of its
subsidiaries exists or is threatened or imminent, and there is no existing or
imminent labor disturbance or collective bargaining activities by the employees
of Holdings or any of its subsidiaries or, to the knowledge of any of the
Issuers, by the employees of any of the principal suppliers, contractors or
customers of Holdings or any of its subsidiaries, in each case, that would have
a Material Adverse Effect.

 

(oo) Holdings and each of its subsidiaries, except as disclosed in the Final
Memorandum, or to the extent it would not reasonably be expected to have a
Material Adverse Effect, is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which they are engaged. All policies of
insurance and fidelity or surety bonds insuring Holdings or any of its
subsidiaries or the businesses, assets, employees, officers and directors of
Holdings or any of its subsidiaries are in full force and effect other than any
policies of insurance and fidelity or surety bonds that, if not in full force
and effect, would not reasonably be expected to have a Material Adverse Effect.
Holdings and each of its subsidiaries is in compliance with the terms of such
policies and instruments in all material respects. There are no claims by
Holdings or any of its subsidiaries under any such policy or instrument as to
which any insurance company is denying liability or defending under a
reservation of rights clause, except for such claims which, if successfully
denied, would not reasonably be expected to have a Material Adverse Effect.
Neither Holdings nor any of its subsidiaries has been refused any insurance
coverage

 

-11-



--------------------------------------------------------------------------------

sought or applied for. Neither Holdings nor any of its subsidiaries has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not reasonably be expected to have a Material Adverse Effect.

 

(pp) No subsidiary of Holdings is prohibited, directly or indirectly, from
paying any dividends on such subsidiary’s capital stock, from making any other
distribution on such subsidiary’s capital stock, from repaying to Holdings or
any other subsidiary of Holdings any loans or advances to such subsidiary from
Holdings or such other subsidiary or from transferring any of such subsidiary’s
property or assets to Holdings or any other subsidiary of Holdings, except as
described in or contemplated by the Final Memorandum (exclusive of any amendment
or supplement thereto).

 

(qq) Holdings and each of its subsidiaries owns or possesses adequate licenses
or other rights to use all patents, trademarks, service marks, trade names,
copyrights and know-how that are necessary to conduct their respective
businesses as described in the Final Memorandum, except where the failure to own
or possess such licenses or other rights to use such patents, trademarks,
service marks, trade names, copyrights and know-how would not reasonably be
expected to have a Material Adverse Effect. Neither Holdings nor any of its
subsidiaries has received any notice of infringement of or conflict with (or
knows of any such infringement of or conflict with) asserted rights of others
with respect to any patents, trademarks, service marks, trade names, copyrights
or know-how that, if such assertion of infringement or conflict were sustained,
could have a Material Adverse Effect.

 

(rr) Holdings and each of its subsidiaries possesses all licenses, certificates,
permits and other authorizations issued by the appropriate federal, state or
foreign regulatory authorities necessary to conduct their respective businesses
as currently conducted, except where the failure to possess such licenses,
certificates, permits or other authorizations would not reasonably be expected
to have a Material Adverse Effect, and neither Holdings nor any of its
subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such certificate, authorization or permit which, singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would reasonably be expected to have a Material Adverse Effect.

 

(ss) Holdings and each of its subsidiaries maintains a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

-12-



--------------------------------------------------------------------------------

(tt) (i) Holdings and each of its subsidiaries is in compliance in all material
respects with any and all applicable foreign, federal, state and local laws and
regulations and rules of common law relating to pollution or the protection of
the environment, natural resources or occupational health and safety, including
without limitation those relating to the release or threat of release of
Hazardous Materials (“Environmental Laws”); (ii) Holdings and each of its
subsidiaries has received and is in compliance in all material respects with all
permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its businesses as currently conducted;
(iii) neither Holdings nor any of its subsidiaries has received written notice
of any actual or potential liability for the investigation or remediation of any
Hazardous Materials; (iv) there is no civil, criminal or administrative action,
suit, demand, claim, hearing, notice of violation, investigation, proceeding,
notice or demand letter or request for information pending or, to the knowledge
of any of the Issuers, threatened against Holdings or any of its subsidiaries
under any Environmental Law; (v) no lien, charge, encumbrance or restriction has
been recorded under any Environmental Law with respect to any assets, facility
or property owned, operated, leased or controlled by Holdings or any of its
subsidiaries; (vi) neither Holdings nor any of its subsidiaries is subject to
any order, decree, consent, settlement or agreement requiring, or is otherwise
obligated or required to perform, any response or corrective action relating to
any Hazardous Materials; (vii) neither Holdings nor any of its subsidiaries has
received written notice that it has been identified as a potentially responsible
party under the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (“CERCLA”), or any comparable state or foreign law;
(viii) no property or facility of Holdings or any of its subsidiaries is
(x) listed or, to the knowledge of the Issuers, proposed for listing on the
National Priorities List under CERCLA or (y) listed in the Comprehensive
Environmental Response, Compensation and Liability Information System List
promulgated pursuant to CERCLA, or on any comparable list maintained by any
governmental authority; and (ix) there are no past or present actions, events,
operations or activities which would reasonably be expected to prevent or
interfere with compliance by Holdings or any of its subsidiaries with any
applicable Environmental Law or result in liability (including, without
limitation, fines or penalties) under any applicable Environmental Law, except,
in the case of each of clauses (i) through (ix) above, as (A) described in the
Final Memorandum (exclusive of any amendment or supplement thereto) or (B) would
not reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect. “Hazardous Materials” means any hazardous or toxic substance,
chemical, material, pollutant, waste, contaminant or constituent, which is
subject to regulation under or could give rise to liability under any
Environmental Law.

 

(uu) In the ordinary course of its business, Holdings periodically reviews the
effect of Environmental Laws on the business, operations and properties of
Holdings and its subsidiaries, in the course of which it seeks to identify and
evaluate associated costs and liabilities. On the basis of such review, and
except as described in the Final Memorandum, Holdings does not reasonably expect
that such associated costs and liabilities would, singly or in the aggregate,
have a Material Adverse Effect.

 

(vv) Holdings and each of its subsidiaries has fulfilled its obligations, if
any, under the minimum funding standards of Section 302 of the United States
Employee

 

-13-



--------------------------------------------------------------------------------

Retirement Income Security Act of 1974, as amended (“ERISA”), and the
regulations and published interpretations thereunder with respect to each “plan”
(as defined in Section 3(3) of ERISA and such regulations and published
interpretations) in which employees of any of the Issuers or their respective
subsidiaries are eligible to participate, and each such plan is, and on the
Closing Date will be, in compliance in all material respects with the presently
applicable provisions of ERISA and such regulations and published
interpretations. Neither Holdings nor any of its subsidiaries has incurred any
unpaid liability to the Pension Benefit Guaranty Corporation (other than for the
payment of premiums in the ordinary course) under Title IV of ERISA.

 

(ww) None of the Issuers or any of their respective Affiliates or any director,
officer, agent or employee of any of the Issuers or their respective Affiliates
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

 

(xx) Except as disclosed in the Final Memorandum, no income, stamp or other
taxes or levies, imposts, deductions, charges, compulsory loans or withholdings
whatsoever are or will be, under applicable law, the United States or any other
jurisdiction of incorporation, organization or formation, as the case may be, or
tax residency of any of the Issuers, imposed, assessed, levied or collected by
any Federal, state, local or foreign governmental taxing authority on or in
respect of principal, interest, premiums and penalties or other amounts payable
under the Securities, or on account of the issue and sale by the Issuers of the
Securities or the execution, delivery or performance of this Agreement, the
Indentures or the Registration Rights Agreements or any payments hereunder or
thereunder.

 

(yy) The fair value and present fair saleable value of the assets of each of the
Issuers and their respective subsidiaries exceeds, and immediately after the
consummation of the issue and sale of the Securities and the consummation of the
other transactions contemplated by the Transaction Documents will exceed, the
sum of its stated liabilities and identified contingent liabilities. None of the
Issuers or their respective subsidiaries is, and immediately after the
consummation of the issue and sale of the Securities and the consummation of the
other transactions contemplated by the Transaction Documents none of them will
be, (x) left with unreasonably small capital with which to carry on its business
as it is proposed to be conducted, (y) unable to pay its debts (contingent or
otherwise) as they mature or (z) otherwise insolvent.

 

Any certificate signed by any officer of any of the Issuers and delivered to the
Initial Purchasers or counsel for the Initial Purchasers pursuant to this
Agreement shall be deemed a representation and warranty by such Issuer, as to
matters covered thereby, to each Initial Purchaser.

 

2. Purchase and Sale. Subject to the terms and conditions and in reliance upon
the representations and warranties herein set forth, the Company and Crown
Americas

 

-14-



--------------------------------------------------------------------------------

Capital agree to sell to each Initial Purchaser, and each Initial Purchaser
agrees, severally and not jointly, to purchase from the Company and Crown
Americas Capital, at a purchase price equal to (a) in the case of the 2013
Notes, 98.5% of the principal amount thereof and (b) in the case of the 2015
Notes, 98.5% of the principal amount thereof, in each case, plus accrued
interest, if any, from November 18, 2005 to the Closing Date, the principal
amount of Securities set forth opposite such Initial Purchaser’s name in
Schedule I hereto.

 

3. Delivery and Payment. Delivery of and payment for the Securities shall be
made at 10:00 A.M., New York City time, on November 18, 2005, or at such time on
such later date (not later than November 25, 2005) as the Initial Purchasers
shall designate, which date and time may be postponed among the Initial
Purchasers, the Company and Crown Americas Capital or as provided in Section 9
hereof (such date and time of delivery and payment for the Securities being
herein called the “Closing Date”). Delivery of the Securities shall be made to
the Initial Purchasers for the respective accounts of the several Initial
Purchasers against payment by the several Initial Purchasers of the purchase
price thereof to or upon the order of the Company by wire transfer payable in
same-day funds to the account specified by the Company. Delivery of the
Securities shall be made through the facilities of The Depository Trust Company,
or its designated custodian, unless the Initial Purchasers shall otherwise
instruct.

 

4. Offering by Initial Purchasers. Each Initial Purchaser, severally and not
jointly, represents and warrants to and agrees with the Company and Crown
Americas Capital that:

 

(a) It is a QIB and acknowledges that it is purchasing the Securities pursuant
to a private sale exemption from registration under the Act.

 

(b) It has not offered or sold, and will not offer or sell, any Securities
except (i) to those it reasonably believes to be qualified institutional buyers
(as defined in Rule 144A under the Act) and that, in connection with each such
sale, it has taken or will take reasonable steps to ensure that the purchaser of
such Securities is aware that such sale is being made in reliance on Rule 144A
or (ii) in accordance with the restrictions set forth in Exhibit A hereto.

 

(c) Neither it nor any person acting on its behalf has made or will make offers
or sales of the Securities in the United States by means of any form of general
solicitation or general advertising (within the meaning of Regulation D) in the
United States.

 

5. Agreements. The Issuers, jointly and severally, agree with each Initial
Purchaser that:

 

(a) The Issuers will furnish to each Initial Purchaser and to counsel for the
Initial Purchasers, without charge, during the period referred to in paragraph
(c) below, as many copies of the Final Memorandum and any amendments and
supplements thereto as they may reasonably request and the Final Memorandum as
so delivered shall be in form and substance reasonably satisfactory to
Citigroup.

 

(b) The Issuers will not amend or supplement the Final Memorandum, other than by
filing documents under the Exchange Act that are incorporated by reference

 

-15-



--------------------------------------------------------------------------------

therein, without the prior written consent of the Representatives; provided,
however, that prior to the completion of the distribution of the Securities by
the Initial Purchasers (as determined by the Initial Purchasers), the Issuers
will not file any document under the Exchange Act that is incorporated by
reference in the Final Memorandum unless, prior to such proposed filing, the
Issuers have furnished the Representatives with a copy of such document for
their review and the Representatives have not reasonably objected to the filing
of such document. The Issuers will promptly advise the Initial Purchasers when
any document filed under the Exchange Act that is incorporated by reference in
the Final Memorandum shall have been filed with the Commission.

 

(c) If at any time prior to the completion of the sale of the Securities by the
Initial Purchasers (as determined by the Representatives), any event occurs as a
result of which the Final Memorandum, as then amended or supplemented, would
include any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or if it should be necessary to
amend or supplement the Final Memorandum to comply with applicable law, the
Issuers promptly (i) will notify the Initial Purchasers of any such event;
(ii) subject to the requirements of paragraph (b) of this Section 5, will
prepare an amendment or supplement that will correct such statement or omission
or effect such compliance; and (iii) will supply any supplemented or amended
Final Memorandum to the several Initial Purchasers and counsel for the Initial
Purchasers without charge in such quantities as they may reasonably request.

 

(d) To the extent an Issuer may do so under applicable law, the Issuers will
arrange, if necessary, for the qualification of the Securities for sale by the
Initial Purchasers under the laws of such jurisdictions as the Initial
Purchasers may reasonably designate and will maintain such qualifications in
effect so long as required for the sale of the Securities; provided that in no
event shall any Issuer be obligated to qualify to do business in any
jurisdiction where it is not now so qualified, to execute a general consent to
service of process in any jurisdiction with respect to which such a consent has
not been previously executed or to subject itself to taxation in any
jurisdiction wherein it would not otherwise be subject to tax but for the
requirements of this paragraph. The Issuers will promptly advise the
Representatives of the receipt by any Issuer of any notification with respect to
the suspension of the qualification of the Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

 

(e) The Issuers will not, and will not permit any of their respective Affiliates
to, resell any Securities that have been acquired by any of them.

 

(f) None of the Issuers or their respective Affiliates, or any person acting on
behalf of any of them, will, directly or indirectly, make offers or sales of any
security, or solicit offers to buy any security, under circumstances that would
require the registration of the Securities under the Act.

 

(g) None of the Issuers or their respective Affiliates, or any person acting on
behalf of any of them, will engage in any form of general solicitation or
general

 

-16-



--------------------------------------------------------------------------------

advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Securities in the United States.

 

(h) So long as any of the Securities are “restricted securities” within the
meaning of Rule 144(a)(3) under the Act, each Issuer will, during any period in
which it is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act or it is not exempt from such reporting requirements pursuant to
and in compliance with Rule 12g3-2(b) under the Exchange Act, provide to each
holder of such restricted securities and to each prospective purchaser (as
designated by such holder) of such restricted securities, upon the request of
such holder or prospective purchaser, any information required to be provided by
Rule 144A(d)(4) under the Act. This covenant is intended to be for the benefit
of the holders, and the prospective purchasers designated by such holders, from
time to time, of such restricted securities.

 

(i) None of the Issuers or their respective Affiliates, or any person acting on
behalf of any of them, will engage in any “directed selling efforts” with
respect to the Securities, and each of them will comply with the “offering
restrictions” requirement of Regulation S. Terms used in this paragraph have the
meanings given to them by Regulation S.

 

(j) The Issuers will cooperate with the Representatives and use their respective
reasonable best efforts to permit the Notes to be eligible for clearance and
settlement through The Depository Trust Company. The Issuers will cooperate with
the Representatives and use their respective reasonable best efforts to permit
the Notes to be designated as PORTAL-eligible securities in accordance with the
rules and regulations of the NASD.

 

(k) The Issuers will not for a period of 90 days following the Execution Time,
without the prior written consent of Citigroup, offer, sell or contract to sell,
or otherwise dispose of (or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by any Issuer or any Affiliate of any Issuer or any person in privity
with any Issuer or any Affiliate of any Issuer), directly or indirectly, or
announce the offering of, any debt securities issued or guaranteed by any Issuer
(other than the Securities, notes under the New Credit Facility and
inter-company notes).

 

(l) The Issuers will not take, directly or indirectly, any action designed to or
which has constituted or which might reasonably be expected to cause or result,
under the Act or the Exchange Act or otherwise, in stabilization or manipulation
of the price of any security of any Issuer to facilitate the sale or resale of
the Securities.

 

(m) The Issuers, jointly and severally, agree to pay the costs and expenses
relating to the following matters: (i) the preparation of the Indentures, the
Registration Rights Agreements, the issuance of the Securities and the fees of
the Trustees; (ii) the preparation, printing or reproduction of the Preliminary
Memorandum and the Final Memorandum and each amendment or supplement thereto;
(iii) the printing (or

 

-17-



--------------------------------------------------------------------------------

reproduction) and delivery (including postage, air freight charges and charges
for counting and packaging) of such copies of the Preliminary Memorandum and the
Final Memorandum, and all amendments or supplements to either of them, as may,
in each case, be reasonably requested for use in connection with the offering
and sale of the Securities; (iv) the preparation, printing, authentication,
issuance and delivery of certificates for the Securities, including any stamp or
transfer taxes in connection with the original issuance and sale of the
Securities; (v) the printing (or reproduction) and delivery of this Agreement,
any blue sky memorandum and all other agreements or documents printed (or
reproduced) and delivered in connection with the offering of the Securities;
(vi) any registration or qualification of the Securities for offer and sale
under the securities or blue sky laws of the several states (including filing
fees and the reasonable fees and expenses of counsel for the Initial Purchasers
relating to such registration and qualification); (vii) admitting the Notes for
trading in the PORTAL market; (viii) the transportation and other expenses
incurred by or on behalf of the Issuers’ representatives in connection with
presentations to prospective purchasers of the Securities; (ix) the fees and
expenses of the Issuers’ accountants and the fees and expenses of counsel
(including local and special counsel) for the Issuers; (x) any appraisal or
valuation performed in connection with the offering and sale of the Securities;
and (xi) all other costs and expenses incident to the performance by the Issuers
of their respective obligations hereunder.

 

(n) The Issuers will apply the proceeds from the offering and sale of the
Securities as provided under the caption “Use of Proceeds” in the Final
Memorandum.

 

(o) The Issuers will use their commercially reasonable best efforts to enter
into the New Credit Facility on or prior to the Closing Date.

 

6. Conditions to the Obligations of the Initial Purchasers. The obligations of
the Initial Purchasers to purchase the Securities shall be subject to the
accuracy of the representations and warranties on the part of the Issuers
contained herein at their respective times of execution of this Agreement, the
Closing Date and any settlement date pursuant to Section 3 hereof, to the
accuracy of the statements of the Issuers made in any certificates pursuant to
the provisions hereof, to the performance by the Issuers of their respective
obligations hereunder and to the following additional conditions:

 

(a) The Issuers shall have requested and caused (i) Dechert LLP, special counsel
for the Issuers, to furnish to the Initial Purchasers their opinion, dated the
Closing Date and addressed to the Initial Purchasers, substantially in the form
of Exhibit B-1 hereto (with such modifications as shall be reasonably acceptable
to the Initial Purchasers and their counsel) and (ii) William T. Gallagher,
General Counsel of Holdings, to furnish to the Initial Purchasers his opinion,
dated the Closing Date and addressed to the Initial Purchasers, substantially in
the form of Exhibit B-2 hereto (with such modifications as shall be reasonably
acceptable to the Initial Purchasers and their counsel). In rendering such
opinions, such counsel may rely (A) as to matters involving the application of
laws of any jurisdiction other than the Commonwealth of Pennsylvania, the State
of New York, the Federal laws of the United States and the Delaware General
Corporation Law, to the extent they deem proper and specified in such opinion,
upon the opinion of other

 

-18-



--------------------------------------------------------------------------------

counsel of good standing whom they believe to be reliable and who are
satisfactory to counsel for the Initial Purchasers; and (B) as to matters of
fact, to the extent they deem proper, on certificates of responsible officers of
the Issuers and public officials.

 

(b) The Initial Purchasers shall have received from Cahill Gordon & Reindel LLP,
special counsel for the Initial Purchasers, such opinion or opinions, dated the
Closing Date and addressed to the Initial Purchasers, with respect to such
matters as the Initial Purchasers may reasonably require, and the Issuers shall
have furnished to such counsel such documents as they request for the purpose of
enabling them to pass upon such matters.

 

(c) Holdings shall have furnished to the Initial Purchasers a certificate of
Holdings, the Company and Crown Americas Capital, signed by the Chairman of the
Board or the President and the principal financial or accounting officer of each
of Holdings, the Company and Crown Americas Capital, dated the Closing Date, to
the effect that the signers of such certificate have carefully examined the
Final Memorandum, any amendment or supplement to the Final Memorandum and this
Agreement and that:

 

(i) the representations and warranties of the Issuers in this Agreement are true
and correct in all material respects on and as of the Closing Date with the same
effect as if made on the Closing Date, and the Issuers have complied with all
the agreements and satisfied all the conditions on their part to be performed or
satisfied hereunder at or prior to the Closing Date; and

 

(ii) since the date of the most recent financial statements included in the
Final Memorandum (exclusive of any amendment or supplement thereto), there has
been no material adverse change in the condition (financial or otherwise),
prospects, earnings, business or properties of the Company, individually, or of
Holdings and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated by the Final Memorandum (exclusive of any amendment or supplement
thereto).

 

(d) At the Execution Time and at the Closing Date, Holdings shall have requested
and caused PricewaterhouseCoopers LLP to furnish to the Initial Purchasers
letters, dated respectively as of the Execution Time and as of the Closing Date,
in form and substance satisfactory to the Initial Purchasers, confirming that
they are independent accountants within the meaning of the Act and the Exchange
Act and the applicable rules and regulations thereunder, that they have
performed a review of the unaudited interim financial information of Holdings
and its consolidated subsidiaries for the nine-month period ended September 30,
2005 and stating in effect that:

 

(i) in their opinion the audited financial statements included in the Final
Memorandum and reported on by them comply as to form in all material respects
with the applicable accounting requirements of Regulation S-X;

 

-19-



--------------------------------------------------------------------------------

(ii) on the basis of a reading of the latest unaudited financial statements made
available by Holdings; their limited review in accordance with the standards
established under Statement on Auditing Standards No. 100 of the unaudited
interim financial information for the nine-month period ended September 30,
2005; carrying out certain specified procedures (but not an examination in
accordance with generally accepted auditing standards) which would not
necessarily reveal matters of significance with respect to the comments set
forth in such letter; a reading of the minutes of the meetings of the
stockholders, directors and audit committees of Holdings; and inquiries of
certain officials of Holdings who have responsibility for financial and
accounting matters of Holdings and its subsidiaries as to transactions and
events subsequent to December 31, 2004, nothing came to their attention which
caused them to believe that:

 

(1) any unaudited financial statements included in the Final Memorandum (x) do
not comply as to form in all material respects with the applicable accounting
requirements and with the published rules and regulations of the Commission with
respect to financial statements included in quarterly reports on Form 10-Q under
the Exchange Act or (y) are not in conformity with generally accepted accounting
principles applied on a basis substantially consistent with that of the audited
financial statements included or incorporated in the Final Memorandum;

 

(2) with respect to the period subsequent to September 30, 2005, there were any
changes, at a specified date not more than five days prior to the date of the
letter, in the total debt of Holdings and its consolidated subsidiaries or the
capital stock of Holdings or decreases in the shareholders’ equity of Holdings
or working capital of Holdings and its consolidated subsidiaries as compared
with the amounts shown on the September 30, 2005 consolidated balance sheet
included in the Final Memorandum, or for the period from October 1, 2005 to such
specified date there were any decreases, as compared with the corresponding
period in the preceding year, in net sales, income before income taxes, minority
interest and cumulative effect of a change in accounting or net income of
Holdings and its consolidated subsidiaries, except in all instances for changes
or decreases set forth in such letter, in which case the letter shall be
accompanied by an explanation by Holdings as to the significance thereof unless
said explanation is not deemed necessary by the Representatives; or

 

(3) the unaudited amounts of any capsule information included in the Final
Memorandum do not agree with the amounts set forth in the unaudited financial
statements for the same periods or were not determined on a basis substantially
consistent with that of the corresponding amounts in the audited financial
statements included in the Final Memorandum or do not conform with generally
accepted accounting principles; and

 

-20-



--------------------------------------------------------------------------------

(iii) they have performed certain other specified procedures as a result of
which they determined that certain information of an accounting, financial or
statistical nature (which is limited to accounting, financial or statistical
information derived from the general accounting records of Holdings and its
subsidiaries) included in the Final Memorandum agrees with the accounting
records of Holdings and its consolidated subsidiaries, excluding any questions
of legal interpretation.

 

References to the Final Memorandum in this Section 6(d) include any amendment or
supplement thereto at the date of the applicable letter.

 

(e) Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Final Memorandum (exclusive of any amendment or
supplement thereto), there shall not have been (i) any change or decrease
specified in the letter or letters referred to in paragraph (f) of this
Section 6; or (ii) any change, or any development involving a prospective
change, in or affecting the condition (financial or otherwise), prospects,
earnings, business or properties of the Company or of Holdings and its
subsidiaries, taken as a whole, whether or not arising from transactions in the
ordinary course of business, except as set forth in or contemplated in the Final
Memorandum (exclusive of any amendment or supplement thereto) the effect of
which, in any case referred to in clause (i) or (ii) above, is, in the sole
judgment of Citigroup, so material and adverse as to make it impractical or
inadvisable to market the Securities as contemplated by the Final Memorandum
(exclusive of any amendment or supplement thereto).

 

(f) The Issuers and the 2013 Notes Trustee shall have entered into the 2013
Notes Indenture in form and substance satisfactory to the Representatives, and
the Representatives shall have received counterparts, conformed as executed,
thereof.

 

(g) The Issuers and the 2015 Notes Trustee shall have entered into the 2015
Notes Indenture in form and substance satisfactory to the Representatives, and
the Representatives shall have received counterparts, conformed as executed,
thereof.

 

(h) Each of the Guarantors shall have executed a 2013 Notes Guarantee and a 2015
Notes Guarantee in form and substance satisfactory to the Representatives, and
the Initial Purchasers shall have received counterparts, conformed as executed,
thereof.

 

(i) The Issuers and the Initial Purchasers shall have entered into the
Registration Rights Agreements.

 

(j) The Notes shall have been designated as PORTAL-eligible securities in
accordance with the rules and regulations of the NASD, and the Notes shall be
eligible for clearance and settlement through the Depository Trust Company.

 

(k) Subsequent to the Execution Time, there shall not have been any decrease in
the rating of any debt securities of any of the Issuers by any “nationally
recognized statistical rating organization” (as defined for purposes of Rule
436(g) under the Act) or any notice given of any intended or potential decrease
in any such rating or of a possible change in any such rating that does not
indicate the direction of the possible change.

 

-21-



--------------------------------------------------------------------------------

(l) Holdings, the Company, CEH, each of their respective subsidiaries identified
as parties thereto and the agents and lenders party thereto shall have entered
into the New Credit Facility, which shall be in form and substance satisfactory
to the Representatives. Prior to or concurrently with the consummation of the
offering of the Securities on the Closing Date, the applicable borrowers shall
have made the initial borrowings under the New Credit Facility as contemplated
by the Final Memorandum.

 

(m) On or prior to the Closing Date, Holdings shall have accepted for payment
all CEH Notes validly tendered pursuant to the Tender Offers. Holdings, CEH,
each of their respective subsidiaries that has issued a guarantee of the CEH
Notes and the trustees for the CEH Notes shall have entered into the
Supplemental Indentures described in the documentation relating to the Tender
Offers and such Supplemental Indentures shall have become effective and
operative.

 

(n) Prior to the Closing Date, the Issuers shall have furnished to the
Representatives such further information, certificates and documents as the
Representatives may reasonably request.

 

If any of the conditions specified in this Section 6 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above or elsewhere in this
Agreement shall not be in all material respects reasonably satisfactory in form
and substance to the Representatives and counsel for the Initial Purchasers,
this Agreement and all obligations of the Initial Purchasers hereunder may be
canceled at, or at any time prior to, the Closing Date by the Initial
Purchasers. Notice of such cancellation shall be given to the Issuers in writing
or by telephone or facsimile confirmed in writing.

 

The documents required to be delivered by this Section 6 will be delivered at
the office of Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers,
at 80 Pine Street, New York, New York 10005.

 

6A. Conditions to the Obligations of the Issuers. The obligations of the Issuers
to sell the Securities shall be subject to Holdings, the Company and CEH
entering into the New Credit Facility.

 

7. Reimbursement of Expenses. If the sale of the Securities provided for herein
is not consummated because any condition to the obligations of the Initial
Purchasers set forth in Section 6 hereof is not satisfied or any of the
conditions to the obligations of the Issuers set forth in Section 6A hereof is
not satisfied, because of any termination pursuant to Section 10 hereof or
because of any refusal, inability or failure on the part of any Issuer to
perform any agreement herein or comply with any provision hereof other than by
reason of a default by any of the Initial Purchasers, the Issuers, jointly and
severally, agree to reimburse the Initial Purchasers severally through Citigroup
promptly after demand for all reasonable out-of-pocket expenses (including
reasonable fees and disbursements of counsel) that shall have been incurred by
them in connection with the proposed purchase and sale of the Securities.

 

-22-



--------------------------------------------------------------------------------

8. Indemnification and Contribution. (a) The Issuers jointly and severally agree
to indemnify and hold harmless each Initial Purchaser, the directors, officers,
employees and agents of each Initial Purchaser and each person who controls any
Initial Purchaser within the meaning of either the Act or the Exchange Act
against any and all losses, claims, damages or liabilities, joint or several, to
which they or any of them may become subject under the Act, the Exchange Act or
other Federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Memorandum, the Final
Memorandum (or in any supplement or amendment thereto) or any information
provided by any Issuer to any holder or prospective purchaser of Securities
pursuant to Section 5(h), or in any amendment thereof or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and agrees to reimburse each such indemnified party, as
incurred, for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Issuers will not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission made in the Preliminary Memorandum or
the Final Memorandum, or in any amendment thereof or supplement thereto, in
reliance upon and in conformity with written information furnished to the
Issuers by or on behalf of any Initial Purchaser specifically for inclusion
therein; provided, further, that with respect to any untrue statement or
omission of material fact made in the Preliminary Memorandum, the indemnity
agreement contained in this Section 8(a) shall not inure to the benefit of any
Initial Purchaser from whom such person asserting any such loss, claim, damage
or liability purchased the Securities concerned, to the extent that any such
loss, claim, damage or liability of such Initial Purchaser occurs under the
circumstance where (i) the Company had previously furnished copies of the Final
Memorandum on a timely basis to the Initial Purchasers, (ii) delivery of the
Final Memorandum was required by the Act to be made to such person and would
have prevented such loss, claim, damage, liability or action, (iii) the untrue
statement or omission of a material fact contained in the Preliminary Memorandum
was corrected in the Final Memorandum and (iv) there was not sent or given to
such person, at or prior to the written confirmation of the sale of such
Securities to such person, a copy of the Final Memorandum. This indemnity
agreement will be in addition to any liability which the Issuers may otherwise
have.

 

(b) Each Initial Purchaser, severally and not jointly, agrees to indemnify and
hold harmless each Issuer, each of its directors, each of its officers, and each
person who controls an Issuer within the meaning of either the Act or the
Exchange Act, to the same extent as the foregoing indemnity from the Issuers to
each Initial Purchaser, but only with reference to written information relating
to such Initial Purchaser furnished to the Issuers by or on behalf of such
Initial Purchaser specifically for inclusion in the Preliminary Memorandum or
the Final Memorandum (or in any amendment or supplement thereto). This indemnity
agreement will be in addition to any liability which any Initial Purchaser may
otherwise have. The Issuers acknowledge that the statements set forth in the
last paragraph of the cover page regarding the delivery of the Securities, the
paragraph related to stabilization, syndicate covering transactions and penalty
bids, the first sentence in the third paragraph and the third sentence in the
ninth paragraph, each under the heading “Plan of Distribution” in the
Preliminary Memorandum and

 

-23-



--------------------------------------------------------------------------------

the Final Memorandum, constitute the only information furnished in writing by or
on behalf of the Initial Purchasers for inclusion in the Final Memorandum (or in
any amendment or supplement thereto).

 

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
reasonably satisfactory to the indemnified party. Notwithstanding the
indemnifying party’s election to appoint counsel to represent the indemnified
party in an action, the indemnified party shall have the right to employ
separate counsel (including local counsel), and the indemnifying party shall
bear the reasonable fees, costs and expenses of such separate counsel if (i) the
use of counsel chosen by the indemnifying party to represent the indemnified
party would present such counsel with a conflict of interest; (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party; (iii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of the institution
of such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding. An indemnifying party
shall not be liable under this Section 8 to any indemnified party regarding any
settlement or compromise or consent to the entry of any judgment with respect to
any pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent is consented to by such
indemnifying party, which consent shall not be unreasonably withheld.

 

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Issuers and the Initial Purchasers agree to contribute
to the aggregate losses, claims, damages

 

-24-



--------------------------------------------------------------------------------

and liabilities (including legal or other expenses reasonably incurred in
connection with investigating or defending same) (collectively “Losses”) to
which one or more of the Issuers and the Initial Purchasers may be subject in
such proportion as is appropriate to reflect the relative benefits received by
the Issuers on the one hand and by the Initial Purchasers on the other hand from
the offering of the Securities; provided, however, that in no case shall any
Initial Purchaser (except as may be provided in any agreement among the Initial
Purchasers relating to the offering of the Securities) be responsible for any
amount in excess of the purchase discount or commission applicable to the
Securities purchased by such Initial Purchaser hereunder. If the allocation
provided by the immediately preceding sentence is unavailable for any reason,
the Issuers and the Initial Purchasers shall contribute in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Issuers on the one hand and of the Initial Purchasers on the other
hand in connection with the statements or omissions which resulted in such
Losses, as well as any other relevant equitable considerations. Benefits
received by the Issuers shall be deemed to be equal to the total net proceeds
from the offering (before deducting expenses) received by the Company and Crown
Americas Capital, and benefits received by the Initial Purchasers shall be
deemed to be equal to the total purchase discounts and commissions. Relative
fault shall be determined by reference to, among other things, whether any
untrue or any alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information provided by the
Issuers on the one hand or the Initial Purchasers on the other, the intent of
the parties and their relative knowledge, information and opportunity to correct
or prevent such untrue statement or omission. The Issuers and the Initial
Purchasers agree that it would not be just and equitable if contribution were
determined by pro rata allocation or any other method of allocation which does
not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this paragraph (d), no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 8, each person who
controls an Initial Purchaser within the meaning of either the Act or the
Exchange Act and each director, officer, employee and agent of an Initial
Purchaser shall have the same rights to contribution as such Initial Purchaser,
and each person who controls an Issuer within the meaning of either the Act or
the Exchange Act and each officer and director of an Issuer shall have the same
rights to contribution as such Issuer, subject in each case to the applicable
terms and conditions of this paragraph (d).

 

9. Default by an Initial Purchaser. If any one or more Initial Purchasers shall
fail to purchase and pay for any of the Securities agreed to be purchased by
such Initial Purchaser hereunder and such failure to purchase shall constitute a
default in the performance of its or their obligations under this Agreement, the
remaining Initial Purchasers shall be obligated severally to take up and pay for
(at the respective purchase prices set forth in Section 2 and in the respective
proportions which the amount of Securities set forth opposite their names in
Schedule I hereto bears to the aggregate amount of Securities set forth opposite
the names of all the remaining Initial Purchasers) the Securities which the
defaulting Initial Purchaser or Initial Purchasers agreed but failed to
purchase; provided, however, that in the event that the aggregate amount of
Securities which the defaulting Initial Purchaser or Initial Purchasers agreed
but failed to purchase shall exceed 10% of the aggregate amount of Securities
set forth in Schedule I hereto, the remaining Initial Purchasers shall have the
right to purchase all, but shall not be under any obligation to purchase any, of
the Securities, and if such nondefaulting Initial Purchasers do

 

-25-



--------------------------------------------------------------------------------

not purchase all the Securities, this Agreement will terminate without liability
to any nondefaulting Initial Purchaser or the Issuers. In the event of a default
by any Initial Purchaser as set forth in this Section 9, the Closing Date shall
be postponed for such period, not exceeding five Business Days, as the
Representatives shall determine in order that the required changes in the Final
Memorandum or in any other documents or arrangements may be effected. Nothing
contained in this Agreement and no action taken under this paragraph shall
relieve any defaulting Initial Purchaser of its liability, if any, to the
Issuers or any nondefaulting Initial Purchaser for damages occasioned by its
default hereunder.

 

10. Termination. This Agreement shall be subject to termination in the absolute
discretion of Citigroup, by notice given to the Company and Crown Americas
Capital prior to delivery of and payment for the Securities, if at any time
prior to such time (i) trading in any of Holdings’ securities shall have been
suspended by the Commission or the New York Stock Exchange or trading in
securities generally on the New York Stock Exchange, the American Stock Exchange
or the Nasdaq National Market shall have been suspended or limited or minimum
prices shall have been established on any such Exchange or the Nasdaq National
Market; (ii) a banking moratorium shall have been declared either by Federal or
New York State authorities; or (iii) there shall have occurred any outbreak or
escalation of hostilities, declaration by the United States of a national
emergency or war or other calamity or crisis the effect of which on financial
markets is such as to make it, in the sole judgment of Citigroup, impracticable
or inadvisable to proceed with the offering or delivery of the Securities as
contemplated by the Final Memorandum (exclusive of any amendment or supplement
thereto).

 

11. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Issuers or
their respective officers and of the Initial Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of the Initial Purchasers or the Issuers
or any of the officers, directors or controlling persons referred to in
Section 8 hereof, and will survive delivery of and payment for the Securities.
The provisions of Sections 7, 8 and 11 hereof shall survive the termination or
cancellation of this Agreement.

 

12. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Initial Purchasers, will be mailed, delivered or
telefaxed to the Citigroup General Counsel (fax no.: (212) 816-7912) and
confirmed to Citigroup at 388 Greenwich Street, New York, New York 10013,
Attention: General Counsel; if sent to the Issuers, will be mailed, delivered or
telefaxed to Crown Holdings, Inc., One Crown Way, Philadelphia, PA 19154-4599,
Attention: General Counsel (fax no.: (215) 676-6011), with a copy to Dechert
LLP, Cira Center, 2929 Arch Street, Philadelphia, PA 19104, Attention: William
G. Lawlor (fax no.: (215) 994-2222).

 

13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers and
directors and controlling persons referred to in Section 8 hereof, and, except
as expressly set forth in Section 5(h) hereof, no other person will have any
right or obligation hereunder.

 

-26-



--------------------------------------------------------------------------------

14. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.

 

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument.

 

16. No Fiduciary Duty. Holdings, the Company and Crown Americas Capital hereby
acknowledge that (a) the Initial Purchasers are acting as principal and not as
an agent or fiduciary of any Issuer or any of its Subsidiaries and (b) their
engagement of the Initial Purchasers in connection with the offering of the
Notes is as independent contractors and not in any other capacity. Furthermore,
Holdings, the Company and Crown Americas Capital agree that they are solely
responsible for making their own judgments in connection with the offering of
the Notes (irrespective of whether any of the Initial Purchasers has advised or
is currently advising any Issuer or any of its Subsidiaries on related or other
matters).

 

17. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

 

18. Definitions. The terms which follow, when used in this Agreement, shall have
the meanings indicated.

 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in The City of New York.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“Execution Time” shall mean, the date and time that this Agreement is first
executed and delivered by the parties hereto.

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

 

“NASD” shall mean the National Association of Securities Dealers, Inc.

 

“Regulation D” shall mean Regulation D under the Act.

 

“Regulation S” shall mean Regulation S under the Act.

 

-27-



--------------------------------------------------------------------------------

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

 

19. Consent to Jurisdiction. By the execution and delivery of this Agreement,
each Issuer irrevocably submits to the non-exclusive jurisdiction of any New
York state or federal court sitting in the borough of Manhattan, the city of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement.

 

-28-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
Agreement and your acceptance shall represent a binding agreement among the
Issuers and the several Initial Purchasers.

 

Very truly yours,

Crown Holdings, Inc.

By:  

/s/ Alan W. Rutherford

Name:

 

Alan W. Rutherford

Title:

 

Executive Vice President and CFO

Attest:

By:  

/s/ Rosemary Haselroth

Name:

 

Rosemary Haselroth

Title:

 

Assistant Secretary

Crown Americas, LLC

By:  

/s/ Frank J. Mechura

Name:

 

Frank J. Mechura

Title:

 

President and CEO

Crown Americas Capital Corp.

By:  

/s/ Michael B. Burns

Name:

 

Michael B. Burns

Title:

 

Vice President and Treasurer



--------------------------------------------------------------------------------

GUARANTORS:

Central States Can Co. of Puerto Rico, Inc.

CROWN Beverage Packaging Puerto Rico, Inc.

Crown Consultants, Inc.

Crown Cork & Seal Company (DE), LLC

Crown Cork & Seal Company, Inc.

Crown Financial Corporation

Crown Financial Management, Inc.

CROWN Packaging Technology, Inc.

Foreign Manufacturers Finance Corporation

NWR, Inc.

By    

  /s/ Michael B. Burns

Name:

  Michael B. Burns

Title:

  Vice President & Treasurer

Crown Beverage Packaging, Inc.

By    

  /s/ Patrick D. Szmyt     Patrick D. Szmyt     Vice President & CFO

CROWN Cork & Seal USA, Inc.

By    

  /s/ Patrick D. Szmyt     Patrick D. Szmyt     Sr. Vice President & CFO



--------------------------------------------------------------------------------

CROWN Risdon USA, Inc.

By   /s/ Stephen Pearlman     Stephen Pearlman     President

Crown Holdings (PA), LLC

By   /s/ Michael B. Burns

Name:

  Michael B. Burns

Title:

  Vice President & Treasurer

Crown Cork & Seal Company (PA), Inc.

By   /s/ Michael B. Burns

Name:

  Michael B. Burns

Title:

  Vice President & Treasurer



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed

and accepted as of the date first above written.

 

Citigroup Global Markets Inc.

Lehman Brothers Inc.

Deutsche Bank Securities Inc.

Banc of America Securities LLC

 

By:  

Citigroup Global Markets Inc.

By:  

/s/ Whitner Marshall

Name:

 

Whitner Marshall

Title:

 

Director

 

For themselves and the other several Initial

Purchasers named in Schedule I to the

foregoing Agreement.



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchasers

--------------------------------------------------------------------------------

  

Principal Amount

of 2013 Securities

to Be Purchased

--------------------------------------------------------------------------------

  

Principal Amount

of 2015 Securities

to Be Purchased

--------------------------------------------------------------------------------

Citigroup Global Markets Inc.

   $ 114,525,000    $ 137,430,000

Lehman Brothers Inc.

     114,525,000      137,430,000

Deutsche Bank Securities Inc.

     141,910,000      170,292,000

Banc of America Securities LLC

     51,935,000      62,322,000

BNP Paribas Securities Corp.

     51,935,000      62,322,000

Calyon Securities (USA) Inc.

     10,170,000      12,204,000

ABN AMRO Incorporated

     5,000,000      6,000,000

Credit Suisse First Boston LLC

     5,000,000      6,000,000

Scotia Capital (USA) Inc.

     5,000,000      6,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   $ 500,000,000    $ 600,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE II

 

Guarantors

--------------------------------------------------------------------------------

   Jurisdiction of Formation


--------------------------------------------------------------------------------

United States

    

Central States Can Co. of Puerto Rico, Inc.

   OH

CROWN Beverage Packaging Puerto Rico, Inc.

   DE

Crown Consultants, Inc.

   PA

Crown Cork & Seal Company (DE), LLC

   DE

Crown Cork & Seal Company, Inc.

   PA

Crown Financial Corporation

   PA

Crown Financial Management, Inc.

   DE

Crown International Holdings, Inc.

   DE

CROWN Packaging Technology, Inc.

   DE

Foreign Manufacturers Finance Corporation

   DE

NWR, Inc.

   PA

Crown Beverage Packaging, Inc.

   DE

CROWN Cork & Seal USA, Inc.

   DE

CROWN Risdon USA, Inc.

   DE



--------------------------------------------------------------------------------

EXHIBIT A

 

Selling Restrictions for Offers

and Sales Outside the United States

 

1. (a) The Securities have not been and will not be registered under the Act and
may not be offered or sold (x) within the United States or to, or for the
account or benefit of, U.S. persons except pursuant to an exemption from the
registration requirements of the Act and (y) outside the United States except in
accordance with Regulation S under the Act. Each Initial Purchaser represents
and agrees that, except as otherwise permitted by Section 4(a)(i) of the
Agreement to which this is an exhibit, it has offered and sold the Securities,
and will offer and sell the Securities, (i) as part of their distribution at any
time; and (ii) otherwise until 40 days after the later of the commencement of
the offering and the Closing Date (the “distribution compliance period”), only
in accordance with Rule 903 of Regulation S under the Act. Accordingly, each
Initial Purchaser represents and agrees that neither it, nor any of its
Affiliates nor any person acting on its or their behalf has engaged or will
engage in any directed selling efforts with respect to the Securities, and that
it and they have complied and will comply with the offering restrictions
requirement of Regulation S. Each Initial Purchaser agrees that, at or prior to
the confirmation of sale of Securities (other than a sale of Securities pursuant
to Section 4(a)(i) of the Agreement to which this is an exhibit), it shall have
sent to each distributor, dealer or person receiving a selling concession, fee
or other remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Act”) and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons (i) as part
of their distribution at any time or (ii) otherwise until 40 days after the
later of the commencement of the offering and the date of closing of the
offering, except in either case in accordance with Regulation S or Rule 144A
under the Act. Terms used above have the meanings given to them by
Regulation S.”

 

(b) Each Initial Purchaser also represents and agrees that it has not entered
and will not enter into any contractual arrangement with any distributor with
respect to the distribution of the Securities, except with its Affiliates or
with the prior written consent of the Issuers.

 

(c) Terms used in this section have the meanings given to them by Regulation S.

 

2. Each Initial Purchaser represents and agrees that (i) it has not offered or
sold, and, prior to the expiry of six months from the closing of the offering of
the Securities will not offer or sell, any Securities to persons in the United
Kingdom except to persons whose ordinary activities

 

A-1



--------------------------------------------------------------------------------

involve them in acquiring, holding, managing or disposing of investments,
whether as principal or agent, for purposes of their businesses or otherwise in
circumstances which have not resulted and will not result in an offer to the
public in the United Kingdom within the meaning of the Public Offers of
Securities Regulations 1995, (ii) it has complied and will comply with all
applicable provisions of the Financial Services and Markets Act 2000 (the
“FSMA”) and the Public Offers of Securities Regulations 1995 with respect to
anything done by it in relation to the Securities in, from or otherwise
involving the United Kingdom and (iii) it has only communicated or caused to be
communicated and will only communicate or cause to be communicated any
invitation or inducement to engage in investment activity (within the meaning of
the FSMA) received by it in connection with the issue or sale of any Securities
in circumstances in which section 21(1) of the FSMA does not apply to the
Company, Crown Americas Capital or Holdings.

 

A-2